Title: From Abigail Smith Adams to Sarah Smith Adams, 28 May 1817
From: Adams, Abigail Smith
To: Adams, Sarah Smith




Dear Daughter
Quincy May 28th 1817


 When I received your Letter of the 8th, written upon a Sunday, for which you apologize, it brought to my mind a Letter I once read written upon a Sunday morning by the Revd dr Mayhew of Boston, to mr James otis, respecting Some secular affairs of importance. he began his Letter with these Words—“To a good man all time is holy, and none too holy, to do good.” I think you may have absolution upon that score, for I presume you was performing a Duty, when you exprest a decided disapprobation of a proposed visit.

You may be right, pure intentions are not always judged of with Candour. Sure I am that neither of the parties on this occasion will act contrary to your opinion, or Subject themselves to the censure of the world.
It cannot be supposed that you can feel towards mr Clark as I do who have known him a Year, and have the utmost confidence in the rectitude of his heart, and the delicacy of his mind, as well as of his Sincere affection—and not a fear would  arise in my mind, respecting committing to his care, and protection, the choicest Treasure I possest. I will not Say that you are wrong, you are certainly upon the Safe Side
When I Sent you the Letters which past between me & mr Clark, it was, that you might have before you the reasons which had deferrd their union. Upon their only acquaintance, they flatterd themselves, that they might be married, and live at Board upon the income of his property and pay. I knew they were too young to be acquainted with family expences—and living at Board would Soon be unpleasant. To House keeping they could not go at present If a house was ready furnishd. Mr Clark acquiesced, and determined to go to the Meditterranaen, as from active Service alone could he expect promotion he accordingly Saild for that Station, but by the providence of God he was detaind. Susan has related the circumstances to you. Dissapointed in his views, he returnd to Boston, having obtaind an appointment to the Navy Yard in Charlestown—

your infirm State of health made Susan very desirious of visiting you, and mr Clark visited to accompany her—your opinion with regard to the impropriety of it, has decided them.
I am rejoiced to hear that Your Health, is better. My Love to Mr and Mrs Johnson from / Your affectionate / Mother



Abigail Adams




